SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

131
CA 14-01007
PRESENT: SCUDDER, P.J., SMITH, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


STEVE BROOM, PLAINTIFF-APPELLANT,

                     V                            MEMORANDUM AND ORDER

RUBIN & YATES, LLC, DEFENDANT-RESPONDENT.


POPE LAW FIRM, PLLC, WILLIAMSVILLE (PAUL T. BUERGER, JR., OF COUNSEL),
AND THE SCHULMAN LAW FIRM, PC, DALLAS, TEXAS, FOR PLAINTIFF-APPELLANT.

RAYMOND C. STILWELL, WILLIAMSVILLE, FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Drury, J.), entered August 9, 2013. The order granted plaintiff’s
motion for leave to reargue and renew his prior motion for summary
judgment in lieu of complaint and upon reargument and renewal, adhered
to a prior order denying the motion for summary judgment in lieu of
complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: By motion for summary judgment in lieu of complaint
pursuant to CPLR 3213, plaintiff commenced this action to enforce a
judgment entered in Texas upon the default of defendant. Supreme
Court denied the motion on the ground that the copy of the judgment
submitted with plaintiff’s moving papers was not properly
authenticated. Plaintiff now appeals from an order granting his
motion for leave to renew and reargue and, upon renewal and
reargument, adhering to the prior decision denying plaintiff’s motion.
We affirm. Contrary to plaintiff’s contention, the judgment was not
properly authenticated because it was not accompanied by the
certification required by CPLR 4540 (c) (see Waingort v Waingort, 203
AD2d 453, 453-454; see generally Anderson v House of Good Samaritan
Hosp., 44 AD3d 135, 144; Consolidated Edison Co. of N.Y. v Allstate
Ins. Co., 283 AD2d 322, 323)

     In light of our determination, we do not address plaintiff’s
remaining contention.




Entered:   March 20, 2015                       Frances E. Cafarell
                                                Clerk of the Court